--------------------------------------------------------------------------------

Membership Admission Agreement

          This Membership Admission Agreement (this “Agreement”), dated this 9th
day of August, 2006, by and among RAFT RIVER ENERGY I LLC, a Delaware limited
liability company (the “Company”), U.S. GEOTHERMAL INC., an Idaho corporation
(the “Continuing Member”) and RAFT RIVER I HOLDINGS, LLC, a Delaware limited
liability company (the “New Member”). The Company, the Continuing Member and the
New Member are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

WITNESSETH

          WHEREAS, the Company was formed by virtue of its Certificate of
Formation filed with the Secretary of State of the State of Delaware on July 18,
2005, and the Operating Agreement of the Company effective as of January 4, 2006
(the “Operating Agreement”), by and between the Company and the Continuing
Member; and

          WHEREAS, the Continuing Member desires to sell, transfer and assign to
the New Member, and the New Member desires to purchase, for such consideration
and on the terms set forth herein, 500 Units, representing one-half of the
Continuing Member’s limited liability company membership interest in the Company
(the “Transferred Membership Interest”).

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained in this Agreement, and for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:

Article I.
Purchase of Membership Interest

                    1.1      Assignment and Payment of Purchase Price. On the
date hereof, the Continuing Member shall sell, transfer and assign the
Transferred Interest to the New Member and the New Member shall pay, or make
irrevocable arrangements to pay, $100.00 to the Continuing Member (the “Purchase
Price”), in immediately available funds, by wire transfer in accordance with the
instructions provided by the Continuing Member in writing.

                    1.2      Assumption. Upon the sale, transfer and assignment
pursuant to Section 1.1, and payment of the Purchase Price in accordance
therewith, the New Member shall be deemed to accept such sale, assignment and
transfer and conveyance of the Transferred Interest, and to assume the
obligations and liabilities in respect of the Transferred Interest under the
Operating Agreement.

                    1.3      Admission as Member. The New Member shall be
admitted as a Member and shall acquire all the rights of the Continuing Member
in respect of the

--------------------------------------------------------------------------------

Transferred Interest, whether under the Operating Agreement or otherwise, upon
sale, assignment and transfer, and payment of the Purchase Price, pursuant to
Section 1.1. The New Member shall also execute a counterpart to the Operating
Agreement and the Company and the Control Manager shall update the books and
records of the Company to reflect the transfer of the Transferred Interest and
the New Member’s admission as a Member.

Article II.
REPRESENTATIONS AND WARRANTIES

          Each Party, as and to the extent specified below, makes the following
representations and warranties, as of the date hereof and as of the Effective
Time to the other Party:

                    2.1      Corporate Status and Authorization. It is validly
formed, existing and in good standing under the applicable laws of the
jurisdiction of its organization, and has all necessary power and authority to
enter into and perform its obligations under this Agreement.

                    2.2      Authorization. The execution, delivery and
performance by it of this Agreement, and the consummation of the transactions
contemplated hereby, have been authorized by all necessary corporate or other
action on the part of such Party and do not require any authorization or
approval of any member or owner of such Party that has not been given or
obtained.

                    2.3      Validity. This Agreement has been duly executed and
delivered by such Party and constitutes the valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the rights of creditors generally and by
general principles of equity.

                    2.4      No Conflict. The execution and delivery of this
Agreement, the performance of this Agreement by such Party in accordance with
its terms and the transfer and sale of the Transferred Interest do not and will
not:

                              (a)      violate or conflict with the (i)
constitutive documents of such Party or, (ii) in the case of the representations
by the Continuing Member only, the constitutive documents of the Company
(including the Operating Agreement);

                              (b)      violate or conflict with any applicable
law or any order, decree, judgment, consent, license, permit or other approval
of any court or other governmental authority which is binding on (i) such Party
or its property or (ii) in the case of the representations by the Continuing
Member only, the Company or its property;

2

--------------------------------------------------------------------------------

                              (c)      violate, result in a default under or
result in the termination, acceleration or mandatory prepayment of (with or
without the giving of notice, the passage of time or both) any obligation under
any contract or indebtedness to which such Party is a party or by which such
Party or any of its properties are bound (as to which the Continuing Member
represents and warrants as to itself as a Party and as to the Company); or

                              (d)      in the case of the representations by the
Continuing Member only, result in the imposition of or creation of any mortgage,
pledge, security interest, lien, levy, charge or other encumbrance of any kind
whatsoever (a “Lien”) on the Transferred Interest.

                    2.5      Status of the Transferred Interest. The Continuing
Member represents and warrants to the New Member as of the date hereof as
follows:

                              (a)      The Continuing Member is the legal and
beneficial owner of the Transferred Interest, with good title to the Transferred
Interest, free and clear of any Lien or Adverse Claim (as defined in 8-102 of
the Delaware Uniform Commercial Code), with all necessary power and authority to
sell, transfer and assign legal and beneficial ownership of the Transferred
Interest to the New Member. Upon consummation of the sale, transfer and
assignment of the Transferred Interest to the New Member as provided in this
Agreement, the New Member will receive good title to the Transferred Interest,
free and clear of Liens and Adverse Claims (as defined in 8-102 of the Delaware
Uniform Commercial Code) and in compliance with the constitutive documents of
the Company, and will become a Member of the Company.

                              (b)      The Transferred Interest constitutes
fifty percent (50%) of the issued and outstanding limited liability company
interests of the Company and is duly authorized, validly issued, fully paid and
non-assessable, and was issued in compliance with applicable law and in
compliance with the constitutive documents of the Company.

                              (c)      Except as expressly provided herein and
except for any obligation to perform in accordance with the Operating Agreement,
there are no liabilities (fixed or contingent) or obligations in respect of the
Transferred Interest.

Article III.
GENERAL PROVISIONS

                    3.1      Subsequent Actions. Each Party agrees to execute
and deliver consent to the amendment and restatement of the Operating Agreement
and the entry into an Amended and Restated Operating Agreement, substantially in
the form attached hereto as Exhibit A (the “Amended Operating Agreement”),
which, in accordance with its terms, shall be effective as of the Effective
Time. From the date of this Agreement until the Effective Time or the
termination of this Agreement, the Company, through the Control Manager thereof,
and each of the Members agrees that, notwithstanding anything

3

--------------------------------------------------------------------------------

in the Operating Agreement, including Sections 3 and 7 thereof, the management
of the Company and all powers of the Company shall at all times be exercised by
or under the authority of, and the business, property and affairs of the Company
shall be managed by, or under the direction and control of, the Members of the
Company, and neither the Control Manager nor the Independent Manager shall have
any power or authority to manage the Company or exercise its powers
independently of the Members.

                    3.2      Effective Time. The “Effective Time” shall mean the
first point in time at which all of the following conditions precedent are and
have been satisfied or otherwise waived by the Parties:

                              (a)      all representations and warranties
contained in Article II hereof shall be true and correct in all material
respects;

                              (b)      all consents, waivers and approvals
required by with respect to the transactions contemplated hereby (other than
those expressly contemplated by the Transfer Plan (as defined in the Amended
Operating Agreement)) shall have been obtained;

                              (c)      there is not in effect any order or law
prohibiting, restraining or making illegal the consummation of the transactions
contemplated hereby or by the Project Documents (as defined in the Amended
Operating Agreement);

                              (d)      the TSX Venture Exchange shall have given
its unconditional, final approval to the transactions contemplated by the
Amended Operating Agreement and the other Project Documents (as defined in the
Amended Operating Agreement);

                              (e)      the Amended Operating Agreement shall
have been executed and delivered by all of the parties thereto in substantially
the form attached as Exhibit A hereto;

                              (f)      the Continuing Member shall have made the
Capital Contributions (as defined, required by and provided in Section 8.1 of
the Amended Operating Agreement), or arrangements mutually acceptable to the
Continuing Member and the New Member shall have been made for making such
Capital Contributions simultaneous with the Effective Time; and

                              (g)      the Management Services Agreement (as
defined in the Amended Operating Agreement) shall have been executed and
delivered in substantially the form attached as Exhibit B hereto and the other
Project Documents (as defined in the Amended Operating Agreement) dated or to be
dated on or prior to the date hereof shall have been executed and delivered in
form and substance satisfactory to the Parties (and any conditions precedent
specified therein shall have been satisfied).

4

--------------------------------------------------------------------------------

                    3.3      Further Assurances. Each Party agrees to execute
and deliver such further documents and instruments and to take such further
actions after the date hereof as may be necessary or desirable and reasonably
requested by another Party to carry out the assignment contemplated by this
Agreement. The undertakings set forth in this Section 3.3 shall survive the
Effective Time.

                    3.4      Successors and Assigns. This Agreement may not be
transferred or assigned by any Party without the prior written consent of each
of the other Parties hereto. This Agreement shall bind and inure to the benefit
of the Continuing Member and the New Member and their respective successors and
permitted assigns.

                    3.5      Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware (without
regard to principles of conflicts of law).

                    3.6      Counterparts. This Agreement may be executed in
several counterparts, each of which shall be an original, but all of which
together constitute one and the same agreement.

                    3.7      Captions. The section headings appearing in this
Agreement are included solely for ease of reference and are not intended to and
shall not affect the interpretation of any provision of this Agreement.

                    3.8      Severability. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and
without affecting the validity or enforceability of any provision hereof in any
other jurisdiction. Where provisions of any law or regulation resulting in such
prohibition or unenforceability may be waived, they are hereby waived by the
Parties to the full extent permitted by law so that this Agreement shall be
deemed a valid, binding agreement, enforceable in accordance with its terms.

                    3.9      Entire Agreement. This Agreement constitutes the
entire agreement between the Parties relating to the subject matter hereof.

5

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Parties, acting by and through their
respective duly authorized officers or representatives, have executed this
Agreement as of the day and year first written above.

  RAFT RIVER ENERGY I LLC                           By: /s/ Douglas J. Glaspey  
Name: Douglas J. Glaspey   Title: Control Manger

[MEMBERSHIP ADMISSION AGREEMENT]

--------------------------------------------------------------------------------


  RAFT RIVER I HOLDINGS, LLC                     By: /s/ Joseph Slamm   Name:
Joseph Slamm     Title: Vice President

[MEMBERSHIP ADMISSION AGREEMENT]

--------------------------------------------------------------------------------


  U.S. GEOTHERMAL INC.                     By: /s/ Daniel Kunz    Name: Daniel
Kunz    Title: President

[MEMBERSHIP ADMISSION AGREEMENT]

--------------------------------------------------------------------------------

EXHIBIT A

AMENDED AND RESTATED OPERATING AGREEMENT

 

 

 

[EXHIBIT A]

--------------------------------------------------------------------------------

EXHIBIT B

MANAGEMENT SERVICES AGREEMENT

 

 

 

[EXHIBIT B]

--------------------------------------------------------------------------------